                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



United States of America,
                                                   Criminal No. 19-cr-257-MJD-KMM
                    Plaintiff,

v.
                                                                 ORDER
Amanda Marie Letourneau (1),
Michael Allen Voelz (2),

                    Defendants.



       This matter is before the Court on motions for discovery and disclosure filed
by the government and Defendants Amanda Marie Letouneau and Michael Allen
Voelz. The Court held a hearing on the motions on February 6, 2020. Based on the
motions that were filed, the written responses, and the arguments presented at the
hearing, the Court enters the following Order. 1

     1. The Government’s Motion for Discovery (ECF No. 26)
     The government’s motion for discovery of information pursuant to Rule 16 of
the Federal Rules of Criminal Procedure is GRANTED. The defendants shall
provide discovery and disclosures as required by the Fed. R. Crim. P. 16.

    2. Ms. Letourneau’s Motion for Disclosure of Informants (ECF No. 41)
   Ms. Letourneau’s motion to disclose the identity of the government’s informant
and to make that informant available for interview is GRANTED IN PART AND
TAKEN UNDER ADVISEMENT IN PART. The government must disclose the
identity of any informant that it decides to call for testimony at trial at least three
weeks before trial. Ms. Letourneau may include in her written submissions to the

1 The Court will separately issue a report and recommendation on Ms. Letourneau’s
Motions to Suppress (ECF Nos. 38, 40).
Court arguments regarding whether she is entitled to the disclosure of the identity of
the confidential informants regardless of whether they are called at trial.

    3. Ms. Letourneau’s Motion for Disclosure of 404(b) Evidence (ECF
       No. 42)
    Ms. Letourneau’s motion for disclosure of Rule 404(b) evidence is GRANTED.
The government shall disclose any evidence it intends to offer at trial pursuant to Fed.
R. Evid. 404(b) at least three weeks before trial.

     4. Ms. Letourneau’s Motion for Disclosure of Jenks Act Material (ECF
        No. 43)
     Ms. Letourneau’s motion for early disclosure of Jencks Act material is
DENIED. The Jencks Act provides that the government “need not produce Jencks
statements prior to a witness’ testimony on direct examination.” United States v.
Douglas, 964 F.2d 738, 741 & n.2 (8th Cir. 1992) (citing 18 U.S.C. § 3500(b) and
discussing the government’s option to make earlier voluntary disclosure, such as
through an “open file policy”). The government is strongly encouraged to disclose
any Jencks Act material as early as possible. To the extent any Jencks Act material has
not yet been shared, the government has agreed to provide it to the defense no later
than three days before trial.

    5. Ms. Letourneau’s Motion for Disclosure of Favorable Evidence (ECF
        No. 44)
    Ms. Letourneau’s motion for disclosure of favorable evidence is GRANTED.
The government is obligated to disclose evidence favorable to the defendants as
required by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150
(1972), and their progeny. These cases place an ongoing obligation on counsel for the
government to disclose exculpatory evidence and impeachment material to the
defendants.

    6. Ms. Letourneau’s Motion for Discovery (ECF No. 45)
    Ms. Letourneau’s motion for discovery and inspection is GRANTED to the
extent it seeks discovery and disclosure consistent with Fed. R. Crim. P. 16. The
government shall continue to comply with its discovery and disclosure obligations.




                                           2
   7. Ms. Letourneau’s Motion to Retain Rough Notes (ECF No. 46)
   Ms. Letourneau’s motion for government agents to retain rough notes is
GRANTED. Disclosure of rough notes is not required by this paragraph.

Date: February 11, 2020                     s/Katherine Menendez
                                            Katherine Menendez
                                            United States Magistrate Judge




                                        3
